Citation Nr: 9908396	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  95-24 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorder.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1979 to June 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision of the Department of Veterans 
Affairs (VA) Wichita Regional Office (RO), which denied the 
claims as stated on the title page of this decision.  The 
appellant disagreed with these determinations, and this 
appeal ensued.  

In December 1996, the Board remanded the claims for further 
development of the record.  The RO completed the actions 
requested by the Board with respect to the claims of service 
connection for back and knee disorders, which are adjudicated 
in the decision below.  In the Remand section of this 
decision, the Board will again remand for evidentiary 
development the claim of service connection for PTSD.  


FINDINGS OF FACT

1.  No competent evidence has been submitted linking the 
post-service findings of a knee disorder to service.

2.  No competent evidence has been submitted linking the 
post-service findings of a back disorder to service.





CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim for service connection for a back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Based on a September 1983 service clinical record, the 
appellant's service medical records were apparently lost in 
the process of mailing them from his last duty station, 
U.S.S. Shasta, to the Naval Reserve Personnel Center in New 
Orleans, Louisiana.  The National Personnel Records Center 
(NPRC) in St. Louis, Missouri, was able to obtain copies of 
the service examinations conducted at enlistment into service 
in May 1979.  Those examination records showed normal spine 
and other musculoskeletal, lower extremities, neurologic, and 
psychiatric clinical evaluation.  The appellant noted in a 
report of medical history that he had depression or excessive 
worry and occasional leg cramps.  The appellant was able to 
provide a copy of a service clinical record titled "light 
duty chit", dated in and covering a one week period in March 
1983, showing a diagnosis of right knee trauma and muscle 
strain, and recommending no prolonged standing or other 
activity.  

The appellant submitted a series of personal letters from 
himself to his spouse and written during his period of 
service.  Of pertinent interest is a passage from a July 1992 
letter saying that the previous night his right foot was 
injured when a forklift hit him.  In a passage from an August 
1982 letter, he wrote that he "fell and hurt my back not bad 
just a pulled muscle."  

An April 1987 private clinical record noted that the 
appellant was seen at a hospital emergency room for acute 
back pain and locking after bending over.  The examiner wrote 
that the appellant had no previous history of back pathology.  
The impression was low back pain, probable muscle spasm; he 
was treated with medication and therapy.  He had marked 
improvement over the next several days and examination in 
early May 1987 was unremarkable.  

Private clinical records in September 1994 showed low back 
pain radiating into the lower extremities for about four 
days.  The impression was acute lumbago.  It was noted that 
the appellant described his daily activities, including 
working ten or 11-hour days, jumping down off trucks rather 
than climbing down, and lifting.  The examiner noted that he 
suspected that "all these activities have aggravated his low 
back which he says has been a problem for him on and off for 
a number of years."  He was treated with physical therapy 
over the next three to four weeks.  The appellant's private 
physician during this period noted diagnostic impressions of 
acute lumbosacral strain and lumbar herniated nucleus 
pulposus syndrome.  

October 1994 private clinical records noted improvement in 
the back pain and reduction in the medication required for 
control of the pain.  The assessment was possible lumbar 
herniated nucleus pulposus syndrome.  An October 1994 private 
clinical record showed the results of a lumbar spine MRI 
within normal limits.  There was no evidence of metastasis, 
disc herniation, spinal stenosis, or radiopaque foreign 
objects.  

October 1994 VA clinical records showed diagnostic 
impressions of chronic low back pain and bilateral knee pain; 
and examiner wrote that he had had these complaints since 
1983.  

VA joints examination in November 1994 included the 
appellant's history of his knees becoming pinned between two 
forklifts aboard ship, examination and treatment for one week 
aboard U.S.S. Shasta and U.S.S. Kitty Hawk, and continuing 
back and knee pain.  Examination revealed no swelling or 
deformity; the right knee was described as unremarkable, and 
the X-rays of both knees were negative, with normal joint 
space and no arthritis seen.  The diagnosis was history of 
trauma in 1981 to the knees.  

VA spine examination in November 1994 showed an insidious 
onset of constant back pain radiating into the right leg in 
September 1994.  The appellant wore a soft back lumbar 
support with suspenders into the examination; it was removed 
during the examination.  X-rays of the lumbar spine showed 
normal findings, no arthritis, and normal sacroiliac joints.  
The diagnosis was right leg radiculopathy.  

March and April 1995 private clinical records showed that the 
appellant, by his own history, developed low back pain in 
about September 1994 after no particular injury or disease.  
He had not worked since that time.  The diagnoses included 
chronic low back pain with sciatic nerve irritation of the 
right leg, relatively quiescent at that time and no definite 
evidence of herniated disc; the examiner could not rule out 
the remote possibility of metastatic disease causing the low 
back pain.  

At an August 1995 hearing, the appellant testified that he 
injured his back aboard U.S.S. Shasta in late 1981 or 1982 
while in rough weather at sea when a forklift broke loose and 
caught him between it and another piece of equipment.  He 
said he was evacuated to U.S.S. Kitty Hawk for medical 
treatment, and for the next year and a half in service was 
treated with muscle relaxants and time off from duty.  
Starting about six months after service, the appellant said, 
he drove a truck and was treated by physicians and 
chiropractors and received physical therapy.  He stated that 
a physician had told him he had a "mechanical back."  

VA examination in February 1998 showed that the examiner had 
reviewed the claims file.  By history, as provided by the 
appellant, he wrote that in later 1982 the appellant was 
caught between two forklifts and treated for bruises to both 
knees.  After treatment with physical therapy and pain 
medication, he was returned to his ship with regular duty and 
no restrictions.  He denied any other injury.  After service, 
the examiner wrote, the appellant was a truck driver for 13 
years; his progressive back pain started after the knee 
injury and made him quit his job.  It was noted that the 
appellant went to an emergency room for back pain two to 
three years after service, received treatment for the right 
knee for the first time in 1995, and in 1996 or 1997 was 
diagnosed with a Baker's cyst on the left knee.  The 
appellant complained of pain in his back and knees, and give 
way in his knees; examination of the back and knees, 
including X-ray reports, was essentially normal.  

The examiner concluded that the back complaints were not 
related to service.  There was no specific injury to the 
back, although there was a specific injury to the knees.  The 
examiner noted that the appellant worked for 13 years after 
separation from service and, since an X-ray report did not 
show post-traumatic arthritis, any lumbar spine disorder was 
not related to service.  The examiner also said that, 
although the appellant sustained a knee injury in service, he 
returned to regular duty with no restrictions and performed 
well for many years thereafter.  "I do not see how I can 
correlate his complaint to the injury he sustained in the 
Service, especially presenting perfectly normal x-rays and 
having very stable knees with no swelling and no grinding on 
examination."  

Pertinent law and regulation

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  

Analysis of the knee injury claim

The service medical records document the appellant's right 
knee injury in service, and the current medical evidence 
shows he complains of knee pain and a Baker's cyst on the 
left knee.  These findings, supported by the record, satisfy 
the first two elements of a well-grounded claim, i.e., 
competent medical evidence of a current disability and lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service.  Caluza, 7 Vet. App. at 506.  

As for the third element of a well-grounded claim, though, 
the evidence of record does not include competent medical 
evidence of a nexus between the in-service knee injury and 
the current findings.  Id.  The appellant has alleged such a 
relationship, but, generally, statements prepared by lay 
persons such as the appellant, who are ostensibly untrained 
in medicine, cannot constitute competent medical evidence to 
render a claim well grounded.  A layperson can certainly 
provide an eyewitness account of an appellant's visible 
symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 (1994).  
However, the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge.  For the most part, 
a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not indicate that the appellant 
possesses the requisite medical expertise.  Therefore, his 
contentions alone cannot constitute competent medical 
evidence linking the current findings to service.  

The only competent medical evidence discussing the etiology 
of the current knee symptomatology is the February 1998 VA 
examination report.  The examiner there said that he could 
not correlate the appellant's current complaints to the in-
service injury, principally because the examination findings 
included normal X-rays and very stable knees, and because 
after the in-service injury the appellant returned to regular 
duty with no restrictions and performed well for many years 
thereafter.  With the only medical evidence discussing the 
etiology of the knee disorder essentially saying there is no 
proof of relationship to service, the Board cannot conclude 
that there is competent medical evidence linking the in-
service injury to the current findings.  

A claim may still be well grounded if the condition is 
observed during service or during any applicable presumptive 
period, if continuity of symptomatology is demonstrated 
thereafter, and if competent evidence relates the condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  See 38 C.F.R. § 3.303(b) (when the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim).  In this case, the service medical records show a 
right knee injury in service, but also are silent as to any 
knee symptomatology throughout the remainder of service.  
There is no indication in the record of any right knee 
symptomatology between separation from service and the 
October 1994 VA clinical record.  Nor is there any evidence 
of left knee symptomatology after service until the February 
1998 VA examination notation of a history of a Baker's cyst.  
These findings come 11 and 15 years after separation from 
service, and do not represent a continuity of symptomatology 
that might render the claim well grounded.  See Savage, 
10 Vet. App. at 495; 38 C.F.R. § 3.303(b).  

The appellant has not presented competent medical evidence 
linking the current knee symptomatology to his service or 
showing a continuity of symptomatology between service and 
the current findings.  In the absence of such evidence, the 
claim is not well grounded.  Because the claim is not well 
grounded, the VA is under no duty to assist the veteran in 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Murphy, 1 Vet. App. at 81.  

Analysis of the back injury claim

With respect to the appellant's claim of service connection 
for a back injury, he asserts that he injured his back in 
service.  The record includes private clinical records dated 
in 1994 and 1995 showing assessments of chronic low back 
pain.  The available service medical records are silent as to 
any back injury in service, but the appellant has presented 
letters he wrote to his spouse during service in which he 
stated that he pulled a muscle when he injured his back.  
These findings satisfy the first two elements of a well-
grounded claim, i.e., competent medical evidence of a current 
disability and lay or medical evidence of incurrence or 
aggravation of a disease or injury in service.  Caluza, 
7 Vet. App. at 506.  

As for the third element of a well-grounded claim, competent 
medical evidence linking the current disorder and service, 
id., the appellant essentially testified that there was a 
relationship between the current back disorder and service.  
As noted above, the record does not show that the appellant 
has the requisite medical expertise required to present 
competent medical evidence of such a relationship.  Espiritu, 
2 Vet. App. at 494-95 (medical testimony must be provided by 
witness qualified as expert by knowledge, skill, experience, 
training, or education).  Cf. Layno v. Brown, 5 Vet. App. 
465, 469 (1994) (layperson can provide eyewitness account of 
appellant's visible symptoms).  

Two medical documents note the appellant's allegations of 
complaints of back pain since service.  The October 1994 VA 
clinical record noted the appellant's complaints of back pain 
since 1983; the February 1998 VA examination report noted the 
appellant's history of progressively worsening back pain 
since the knee injury in service.  But this evidence 
represents information simply recorded by medical examiners, 
unenhanced by any additional medical comment by that 
examiner, and does not constitute competent medical evidence.  
Such evidence cannot enjoy the presumption of truthfulness 
accorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  
LeShore v. Brown, 8 Vet. App. 406, 410 (1995).  Thus, to the 
extent that these VA records based a finding on a recitation 
by the appellant of his own medical history, the information 
therein is not probative evidence as to the etiology of the 
disorder.  As the evidence is not probative, it cannot form 
the basis of competent medical evidence.  

The November 1994 VA examination report and the March and 
April 1995 private clinical records showed an insidious onset 
of low back pain in September 1994, by the appellant's 
history.  But these documents trace the back disorder to a 
point no earlier than 11 years after separation from service 
and 12 or 13 years after the injury claimed by the appellant.  
Thus, they cannot act as competent medical evidence linking 
the current symptomatology with service.  

The only medical evidence of record discussing a relationship 
between the current findings and service is the February 1998 
VA examination report, wherein the examiner concluded that 
the back complaints were not related to service.  The 
examiner based his conclusion, in part, on the lack of a 
specific back injury and the appellant's employment for 13 
years after service.  This opinion, therefore, cannot 
constitute competent medical evidence of a link between 
service and the current disorder.  

As noted above with respect to the service connection for a 
knee disorder claim, a claim may still be well grounded if 
the condition is observed during service or during any 
applicable presumptive period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See 38 C.F.R. 
§ 3.303(b) (when the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim).  In this case, 
the appellant alleges a back disorder either arising in 
service or related to the knee injury noted in the service 
medical records.  The 1987 private clinical records showing 
complaints of a back disorder, though, characterize that 
disorder as acute.  The 1994 and 1995 private and VA records 
document a chronic low back disorder traced to a 1994 back 
injury.  There is no indication in the record of any chronic 
back symptomatology between separation from service and the 
1994 private clinical records.  These findings, of no more 
than an acute low back disorder in 1987 and a chronic 
disorder 11 years after separation from service related to a 
1994 work-related injury, do not represent a continuity of 
symptomatology that might render the claim well grounded.  
See Savage, 10 Vet. App. at 495; 38 C.F.R. § 3.303(b).  

In the February 1998 VA examination report, it was noted that 
the appellant complained of progressive back pain since the 
knee injury in service.  Service connection on a secondary 
basis is warranted when it is demonstrated that a disorder is 
proximately due to or the result of a disorder of service 
origin.  38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (aggravation of non-service-connected 
condition proximately due to or the result of service-
connected condition warrants secondary service connection).  
In this case, as discussed above, the claim of service 
connection for a knee disorder is not well grounded.  
Therefore, the predicate condition for secondary service 
connection for a back disorder is not satisfied.  

The appellant has not presented competent medical evidence 
linking the current back symptomatology to his service or 
showing a continuity of symptomatology between service and 
the current findings.  In the absence of such evidence, the 
claim is not well grounded.  Because the claim is not well 
grounded, the VA is under no duty to assist the veteran in 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Murphy, 1 Vet. App. at 81.  

Other considerations

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
VA has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claims.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the June 1995 statement of the case and in the November 
1995, June 1997, April 1998, and September 1998 supplemental 
statements of the case in which the appellant was informed 
that the reason for the denial of the claim was the lack of 
evidence linking the claimed disorders and service.  
Furthermore, by this decision, the Board is informing the 
appellant of the evidence which is lacking and that is 
necessary to make the claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

Entitlement to service connection for bilateral knee disorder 
is denied.  

Entitlement to service connection for a back disorder is 
denied.  

REMAND

The claim of service connection for PTSD is well grounded.  
The appellant alleges stressors in service, and the August 
1995 VA examination report includes a diagnosis of PTSD based 
on the alleged stressors.  The claim, therefore, is well 
grounded.  Gaines v. West, 11 Vet. App. 353, 357 (1998). VA 
has a resulting statutory obligation to assist the appellant 
in the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a).  

In accordance with the Board's December 1996 remand in this 
case, the RO in June 1997 forwarded to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly the U.S. Army and Joint Services Environmental 
Support Group (ESG)) copies of pertinent evidence, asking 
that organization to document information in support of the 
appellant's involvement in the claimed stressful incidents.  
USASCRUR responded in July 1998 that, after extensive 
research and coordination with the Naval Historical Center 
(NHC), it was unable to document the appellant's alleged 
stressors.  It noted that NHC did not maintain copies of the 
1981 or 1982 histories of U.S.S. Shasta and that further 
research into the deck log of that vessel required specific 
dates for the alleged stressors.  Apparently, NHC has not 
actually reviewed the deck log entries, but awaits more 
specific information.  The claims file does contain copies of 
July 1992 U.S.S. Shasta deck-log entries, obtained in 
development of another claim, but they are limited to entries 
involving injuries to crewmembers.  

In a January 1997 letter from the RO, the appellant was asked 
to be as specific as possible in providing information 
relevant to his alleged stressors.  The record does not show 
that the appellant responded.  USASCRUR did state that more 
specific information would be helpful in conducting a search, 
and VA's efforts to have the appellant provide more specific 
information have been fruitless thus far.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (duty to assist is not 
one-way street and appellant cannot passively await 
assistance when he has information essential in obtaining 
putative evidence).  However, USASCRUR also stated that 
information in the appellant's official military personnel 
file would be helpful.  Moreover, a review of the complete 
deck log for U.S.S. Shasta for 1981 and 1982, rather than 
just limited entries for July 1982, would assist in 
adjudicating this claim.  

Therefore, the claim will be remanded for the RO to take 
additional steps, complimenting its efforts to date, to 
ensure the appellant receives every possible consideration.  
As discussed below, the RO should ask the appellant to 
provide any further specific information as to his alleged 
stressors; conduct development through NHC and NPRC; make a 
specific determination as to which stressor(s) are verified; 
if required, conduct development through USASCRUR; and, if 
necessary, have the appellant examined by a VA psychiatrist 
to determine any link between the diagnosis of PTSD and any 
verified stressor.  The examiner should be asked to evaluate 
the appellant's disorder under the diagnostic criteria found 
in the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See Cohen 
v. Brown, 10 Vet. App. 128, 152-54 (1997) (Nebeker, Chief 
Judge, concurring by way of synopsis).  

In readjudicating the claim, the RO should consider the law 
relevant to claims of service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b).  
Adjudicatory personnel must resolve the question of the 
existence of an event claimed as a recognizable stressor.  If 
the adjudicators conclude that the record established the 
existence of such a stressor or stressors, then and only 
then, the case should be referred for a medical examination 
to determine the sufficiency of the stressor and as to 
whether the remaining  elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner(s) precisely what 
stressor or stressors has been accepted as established by the 
record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
the appellant was exposed to a stressor and what the nature 
of the stressor or stressors was to which the appellant was 
exposed.  In other words, if the adjudicators determine that 
the record does not establish the existence of an alleged 
stressor or stressors in service, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, if the examiners render a diagnosis of 
PTSD that is not clearly based upon stressors in service 
whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  West v. 
Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 
91 (1993).  See Hayes v. Brown, 5 Vet. App. 60 (1993).  See 
also Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996) (neither noncombat claimant's 
testimony alone nor medical statements finding a relationship 
between claimant's recitation of claimed stressors and a 
diagnosis of PTSD can qualify as corroborating evidence of a 
stressor).  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for PTSD 
since February 1998, and the dates of 
such treatment.  After securing any 
necessary releases, the RO should obtain 
complete clinical records of such 
treatment and associate them with the 
claims file.  

2.  The RO should request that the 
appellant provide the specific dates in 
1981 or 1982 when his alleged stressors 
took place and any other relevant 
information about his alleged stressors.  
When received, his response should be 
associated with the claims file.  

3.  The RO should contact NPRC and ask to 
obtain a copy of the appellant's official 
military personnel file.  All 
documentation, when received, should be 
associated with the claims file.  

4.  After the completion of the 
development requested in paragraphs (1) 
through (3), the RO should contact NHC.  
If the appellant has provided more 
specific information as to the date(s) of 
the alleged stressors, then the RO should 
ask to obtain copies, by specific date, 
of the appropriate entries in the deck 
log for U.S.S. Shasta.  If the appellant 
has not provided more specific 
information as to the date(s) of the 
alleged stressors, then the RO should ask 
NHC to review the deck-log entries 
covering the period from January 1, 1981, 
through December 31, 1982, and provide 
copies of any entries relevant to the 
alleged stressors.  If it is unable to 
identify such entries, then NHC should be 
asked to so state in a letter to the RO.  
All documentation, when received, should 
be associated with the claims file.

5.  After completion of the development 
requested in paragraph (4), the RO must 
make a determination as to whether any 
additional information received 
supplements the information previously 
forwarded to USASCRUR.  If so, and only 
if so, then the RO should review the 
claims file and prepare an updated 
summary of the claimed stressor(s) based 
on review of all pertinent documents.  
This summary, and all supporting 
documents regarding the appellant's 
claimed stressor(s), should be sent to 
USASCRUR, at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  
USASCRUR should be requested to certify 
the occurrence of the incident(s) and any 
indication of the appellant's involvement 
therein.  If unable to provide such 
information, USASCRUR should be asked to 
identify the agency or department that 
could provide such information and the RO 
should conduct follow-up inquiries 
accordingly.  

6.  After the action in paragraph (5) is 
accomplished, if necessary, or if the 
appellant does not respond with 
additional relevant information, the RO 
must make a specific determination, based 
on the complete record, as to whether the 
appellant was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  In rendering this 
determination, the attention of the RO is 
directed to the law cited in the 
discussion above.  If the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor or stressors in 
service or prior to service it has 
determined the record establishes.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

7.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the appellant to be 
afforded an examination by a 
VA psychiatrist, who has not previously 
examined him, to determine the diagnoses 
of all psychiatric disorders that are 
present.  The RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor in service.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination, and the examination 
report should reflect review of pertinent 
material in the claims folder.  The 
examiner should be asked to evaluate the 
appellant using the diagnostic criteria 
found in DSM-IV.  See Cohen, 10 Vet. App. 
at 152-54.  If a diagnosis of PTSD is 
made, the examiner should specify (1) 
whether each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  The examination report should 
include the complete rationale for all 
opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  

8.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West , 11 Vet. App. 268, 270-
71 (1998). Then, the RO should 
readjudicate the remaining issue on 
appeal. 

Thereafter, the claim of service connection for PTSD should 
be readjudicated by the RO with consideration of 
38 C.F.R. § 3.304(f).  If the benefit sought is not granted, 
the appellant and his representative should be furnished 
copies of a supplemental 






statement of the case and given the requisite period of time 
for reply.  Thereafter, the claims should be returned to the 
Board for further review, if otherwise in order. 



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 
- 18 -


- 8 -


